United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, YOSEMITE
NATIONAL PARK, Yosemite, AC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1330
Issued: October 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 18, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated January 16, 2007 which denied her request for further
merit review. Because more than one year has elapsed between the last merit decision dated
January 3, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review in
accordance with section 8128(a) of the Federal Employees’ Compensation Act.
FACTUAL HISTORY
On February 15, 2000 appellant, then a 25-year-old seasonal biological science
technician, filed an occupational disease claim alleging that she developed extreme back pain
due to repetitive bending, stooping, squatting and carrying of up to 20 pounds in a backpack for

distance up to one half mile. She first became aware of her condition on July 15, 1999 and first
attributed this condition to her employment on that date. Appellant noted that she had a
preexisting back injury accepted by the Office.
In a report dated November 11, 1999, Dr. Malcolm E. Ghazal, an orthopedic surgeon,
diagnosed L5-S1 disc protrusion on the left with no radicular pain and only occasional left-sided
low back pain. He indicated that appellant could perform her usual and customary duties.
By decision dated August 29, 2000, the Office denied appellant’s claim. Appellant
requested an oral hearing on September 25, 2000. In a report dated September 13, 2000,
Dr. Ghazal provided work restrictions. In an April 26, 2001 decision, the hearing representative
accepted appellant’s claim for aggravation of preexisting disc protrusion. The Office authorized
compensation benefits from November 22, 1999 to February 3, 2000.
The Office authorized a microsurgical discectomy on August 25, 2003. The Office
authorized wage-loss compensation beginning May 28, 2003 and entered appellant on the
periodic rolls on November 4, 2004.
On September 9, 2003 appellant filed a claim requesting wage-loss compensation from
September 16, 2000 to May 27, 2003. She submitted information regarding the periods that she
worked from September 16, 2000 to May 27, 2003 and those during which she was unemployed.
On November 12, 2001 Dr. Ghazal noted that appellant was working in an office position and
that she could continue to work. In a report dated July 13, 2003, Dr. Thomas H. Jones, a Boardcertified neurosurgeon, opined that appellant had an employment-related L5-S1 disc herniation.
He indicated that appellant was disabled for her date-of-injury position. Dr. Jones further opined
that appellant was totally disabled due to this condition since March 2003.
By decision dated September 25, 2003, the Office noted that appellant had claimed
periods of disability which she attributed to her employment-related work restrictions. The
Office denied appellant’s claim for compensation noting that she was capable of working during
the period claimed even though she was unemployed.
Appellant requested an oral hearing on October 22, 2003. She testified at a telephonic
hearing on August 30, 2004.
By decision dated November 24, 2004, the hearing representative denied appellant’s
claim for disability from September 16, 2000 to May 27, 2003. He noted that appellant’s
seasonal position ended November 10, 1999 and that she was not disabled at that time. The
hearing representative found that appellant had not submitted medical evidence to support her
periods of disability during September 16, 2000 to May 23, 2003.
Appellant requested reconsideration on November 22, 2005 and submitted medical
evidence from Dr. Jones dated March 10, 2004 and November 11, 2005. Dr. Jones provided
appellant’s work restrictions on March 10, 2004. On November 11, 2005 he further addressed
her work restrictions as set forth in the March 10, 2004 report.
By decision dated January 3, 2006, the Office reviewed appellant’s claim on the merits
and denied medication of the November 24, 2004 decision.
2

On January 2, 2007 appellant requested reconsideration on the January 3, 2006 decision
denying her claim for compensation from September 16, 2000 to May 27, 2003. She stated that
she planned to submit additional medical evidence in support of her claim from Dr. Jones and
Dr. Ghazal. On December 12, 2005 Dr. Jones indicated that appellant could work in the field of
computer graphics or graphic design. In a note dated April 5, 2006, he indicated that appellant
was currently experiencing recurrent discogenic pain. Appellant resubmitted the March 10, 2004
report from Dr. Jones on September 11, 2006. On August 30, 2006 Dr. Jones completed a work
restriction evaluation.
By decision dated January 16, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits. The Office found that appellant had failed to submit any relevant
new evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,1
the Office’s regulation provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.2 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.3
ANALYSIS
Appellant claimed that she had intermittent periods of disability from September 16,
2000 to May 27, 2003. In its merit decisions dated September 25, 2003, November 24, 2004 and
March 3, 2006, the Office denied appellant’s claim on the basis that she had not submitted
sufficient medical evidence to support her claim for disability for the periods in question. In
support of appellant’s request for reconsideration, she attempted to submit relevant and pertinent
new medical evidence in support of her claim for periods of total disability.
Appellant submitted a report dated December 12, 2005 from Dr. Jones, a Board-certified
neurosurgeon, indicating that he believed that she could perform the duties of graphic designer.
In a note dated April 5, 2006, Dr. Jones indicated that appellant was currently experiencing
recurrent discogenic pain. On August 30, 2006 he completed a work restriction evaluation.
These reports do not address the issue of appellant’s disability during September 16, 2000 to
May 27, 2003, but instead relate to appellant’s ongoing condition and work abilities. As these
reports do not address the central issue in the case, whether appellant was totally disabled during
the period from September 16, 2000 to May 27, 2003, they are not relevant to her claim in this
appeal. As the reports do not constitute relevant and pertinent new evidence, the reports are not
1

5 U.S.C. §§ 8101-8193, § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b).

3

sufficient to require the Office to reopen appellant’s claim for consideration of the merits in
accordance with 20 C.F.R. § 10.606(b)(2).
Appellant resubmitted the March 10, 2004 report from Dr. Jones on September 11, 2006.
The Office previously reviewed this report in reaching its January 3, 2006 decision. As the
Office considered this report in reaching a final decision, the March 10, 2004 report is not new
evidence. Section 10.606(b)(2) of the Office’s regulations requires that a claimant submit
relevant and pertinent new evidence in order to mandate a review of the merits of the claim.4
Appellant has failed to submit the necessary relevant and pertinent new evidence which would
require the Office to reopen her claim for review of the merits. Therefore, the Office properly
declined to reopen her claim for merit review.
CONCLUSION
The Board finds that appellant failed to submit the necessary relevant and pertinent new
evidence to require the Office to reopen her claim for consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

Id.

4

